Citation Nr: 0803325	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO. 97-04 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office 
(RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to Survivors and Dependents Educational 
Assistance under Chapter 35, Title 38, United States 
Code.

(The following issues are the subject of a separate 
decision and will be sent to the veteran and his 
attorney under separate cover: Entitlement to service 
connection for disability of the 2nd, 3rd, 4th, and 5th 
fingers of the right hand, claimed as ankylosis; 
entitlement to increased ratings for hypertensive 
cardiovascular disease and for the residuals of a 
fractured right thumb; entitlement to a permanent and 
total rating for pension purposes; entitlement to a 
total rating due to unemployability caused by service-
connected disabilities; and entitlement to an effective 
date prior to August 1, 1990, for additional 
compensation for dependents.)

(The issue of whether the payment of attorney fees in 
the amount of $1069.36, based on a February 24, 2006 
rating decision, were correctly calculated is also the 
subject of a separate decision and will be sent to the 
veteran and his attorney under separate cover.)


REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from July 1951 to 
June 1953.

This matter came to the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision by 
the RO.

This appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. VA will 
notify the veteran if further action is required.


REMAND

In its June 2007 rating decision, the RO denied the 
veteran's claim of entitlement to Survivors and 
Dependents Educational Assistance under Chapter 35, 
Title 38, United States Code.

In September 2007, the veteran's representative filed a 
document with the RO, which, when construed in a light 
most favorable to the veteran, constitutes a Notice of 
Disagreement with the RO's June 2007 decision. 

Since the Notice of Disagreement was timely filed at 
the correct place by a proper party, the issue of 
entitlement to Survivors and Dependents Educational 
Assistance under Chapter 35, Title 38, United States 
Code is potentially before the Board. 38 U.S.C.A. 
§ 7105(b) (West 2002 and Supp. 2007); 38 C.F.R. 
§§ 20.300-20.302 (2007). Therefore, the veteran is 
entitled to a Statement of the Case with respect to 
that issue. See Manlincon v. West, 12 Vet. App. 238 
(1999). Accordingly, the case is REMANDED for the 
following action: 

Issue the veteran a Statement of 
the Case with respect to his claim 
of entitlement to Survivors and 
Dependents Educational Assistance 
under Chapter 35, Title 38, United 
States Code. 

If, and only if, the veteran 
completes an appeal by filing a 
timely substantive appeal on the 
aforementioned issue should that 
claim be returned to the Board. See 
38 U.S.C.A. § 7105 (West 2002 and 
Supp. 2007); 38 C.F.R. §§ 20.200, 
20.202 (2007). 

By this remand, the Board intimates no opinion as to 
the final disposition of any unresolved issue. 

The veteran need take no action unless he is notified 
to do so. It must be emphasized, however, that he has 
the right to submit any additional evidence and/or 
argument on the matters the Board has remanded to the 
RO. Kutscherousky v. West, 12 Vet. App. 369, 372-73 
(1999). 

This claim must be afforded expeditious treatment. The 
law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled 
in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision 
of the Board of Veterans' Appeals is appealable to the 
United States Court of Appeals for Veterans Claims. 
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the 
merits of your appeal. 38 C.F.R. § 20.1100(b) (2007).





